              Case 2:20-cr-00181-JAM Document 54 Filed 01/28/21 Page 1 of 1

1
                  McGREGOR W. SCOTT
2 United States Attorney
  ADRIAN T. KINSELLA
3 Assistant United States Attorney
  501 I Street, Suite 10-100
4 Sacramento, CA 95814
  Telephone: (916) 554-2700
5
  Attorneys for Plaintiff
6 United States of America

7

8

9                                  IN THE UNITED STATES DISTRICT COURT

10                              FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                         CASE NO. 2:20-CR-00181-JAM-3
12
                      Plaintiff,                       ORDER DISMISSING INDICTMENT AS TO
13                                                     DEFENDANT GONZALO RUIZ GARCIA
                           v.
14                                                     DATE: February 23, 2021
     GONZALO RUIZ GARCIA,                              TIME: 9:30 a.m.
15                                                     COURT: Hon. John A. Mendez
                      Defendant.
16

17
                                                   ORDER
18
            Based on the United States’ Motion to Dismiss, and pursuant to Rule 48 of the Federal Rules of
19
     Criminal Procedure, it is HEREBY ORDERED that the Indictment is dismissed as to the above-
20
     captioned defendant. As to the above-captioned defendant, the Status Hearing scheduled for February
21
     23, 2021, is VACATED.
22

23
     DATED: January 27, 2021                               /s/ John A. Mendez
24                                                         THE HONORABLE JOHN A. MENDEZ
25                                                         UNITED STATES DISTRICT COURT JUDGE

26

27

28

      ORDER DISMISSING INDICTMENT
                                                       1                  UNITED STATES V. GARCIA ET AL.
